Opinion by
President Judge Bowman,
As recently as April 1969, the Supreme Court of Pennsylvania in Thomas v. Baird, 433 Pa. 482, 252 A. 2d 653 (1969) reaffirmed its decision (Justice Roberts dissenting) in Rader v. Pennsylvania Turnpike Commission, 407 Pa. 609, 182 A. 2d 199 (1962) which held that The Pennsylvania Turnpike Commission, as an instrumentality of the Commonwealth engaged in a governmental function, is immune from liability for the negligence of its officers and employees under the doctrine of sovereign immunity.
In these consolidated appeals, the appellants readily acknowledge that these opinions control the instant cases but urge that we either overturn them or ignore them and reverse the lower court which in turn considered itself bound by the Supreme Court pronouncements in dismissing plaintiffs’ complaints.
In urging us to do so, appellants forcefully argue that the doctrine of sovereign immunity as applied to The Pennsylvania Turnpike Commission is outdated, outmoded and not representative of the modern trend in the law to more narrowly restrict its application, particularly as to instrumentalities such as this Commission. Appellants do not, however, suggest by what *164authority we are to ignore or overturn the law as pronounced by the Supreme Court.
Perhaps the explanation for this failure may be found in the fact that these appeals were originally taitón to the Supreme Court and transferred to this Court by its order dated March 5, 1971, pursuant to Section 507 (b) of the Appellate Court Jurisdiction Act of July 31,1970, P. L. , Act No. 223, 17 P.S. 211.507.
Had the Supreme Court heard these appeals it would have been entirely proper for it, as the supreme judicial body of the Commonwealth, to reconsider its prior decisions on this subject and overrule them if it saw fit to do so. The transfer of these appeals, however, lends to this Court no such power or authority nor does the genesis of this Court afford it any such power or authority.
Section 4 of Article Y of the 1968 Constitution of Pennsylvania created the Commonwealth Court as a constitutional court of State-wide jurisdiction with its subject matter jurisdiction to be as provided by law. Section 2 of this same Article, however, recognizes the historical posture of the Supreme Court as the “highest court of this Commonwealth” in which “. . . shall be reposed the supreme judicial power of the Commonwealth”.
Although the Appellate Court Jurisdiction Act, supra, has conferred upon the Commonwealth Court a wide scope of jurisdiction and has provided that final orders within its appellate jurisdiction are reviewable only on allowance of appeal granted by the Supreme Court (Section 204), these constitutional and statutory provisions afford no power or authority in this Court to ignore or overturn prior pronouncements of the highest court of the Commonwealth which are controlling of the subject at hand.
As our judicial system was structured prior to the 1968 Pennsylvania Constitution, it was well settled that *165the decisions of the Supreme Court were regarded as the law to be followed by inferior courts whatever the view of the latter may be as to their wisdom or justness. Commonwealth v. Provident Trust Company of Philadelphia, 319 Pa. 385, 180 A. 16 (1935) ; Beckham v. Travelers Insurance Company, 424 Pa. 107, 225 A. 2d 532 (1967), reversing the Superior Court, 206 Pa. Superior Ct. 488, 214 A. 2d 299 (1965) and overruling prior Supreme Court deecisions which the Superior Court had held as binding upon it.1
As our judicial system has been restructured by the 1968 Pennsylvania Constitution and the implementing Appellate Court Jurisdiction Act, supra, we are unable to discern in these provisions any expressed intent upon the part of the electorate or the General Assembly to depart from this well established rule which lends uniformity and certainty to the law but allows sufficient flexibility for change by the highest court, but only the highest court, in our judicial system.
The able opinion of Judge Keim for the Court of Common Pleas of Westmoreland County sets forth and discusses the pleadings in these cases leading to the granting of defendant’s motions for judgment on the pleadings. There is no need to review them in light of the narrow issue before us in these appeals.
Judge Keim said: “Even though this Court might see the logic of any argument advanced by counsel for plaintiffs as to the causes of actions stated against the *166Pennsylvania Turnpike Commission, the principle of stare decisis compels us to an opposite conclusion.”2
Orders affirmed.3

 As an exception to the rule the Superior Court in Manley v. Manley, 193 Pa. Superior Ct. 252, 164 A. 2d 113 (1960) declared it would ignore an 1847 decision of the Supreme Court holding insanity of wife not a defense in suit for divorce on ground of adultery under circumstances where the Superior Court had jurisdiction over divorce appeals for 65 years during which time the Supreme Court made no reference in any divorce case to the ancient ruling. In the instant cases, such an exception is not applicable as the Supreme Court has judicially reviewed this subject only two years ago.


 The binding effect of decisions of the highest judicial tribunal upon inferior tribunals is frequently considered to be within the general doctrine of stare decisis.


 Haying affirmed the lower court and thus sustaining the position of the Commission, we do not deem it necessary to pass upon its motions to quash the appeals.